Citation Nr: 1641630	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from February 1963 to May 1969.  She also had subsequent service in the U.S. Marine Corps Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for degenerative arthritis of the bilateral knees.  

The RO previously denied service connection for degenerative arthritis of the bilateral knees in rating decisions dated in May 2003 and May 2005 that were not appealed.  Normally when a claim has been finally denied, in order to address the claim on the merits, the threshold issue of whether new and material evidence has been received to reopen the claim must be addressed.  See 38 C.F.R. §§ 3.156, 20.1103.  An exception to this rule, however, is if relevant service department records that existed and had not been associated with the claims file when VA first decided the claim are then added to the record.  See 38 C.F.R. § 3.159(c).  

In this case, the May 2003 rating decision cited to treatment in 1987, after the Veteran's period of active duty service.  The May 2005 rating decision noted that the evidence included service treatment records from January 1963 to February 1968.  However, the April 2010 rating decision noted that the evidence included copies of service treatment records from the National Personnel Records Center dated from January 1963 to May 1969 submitted by the Veteran.  While it was noted that these records were received in November 2004, prior to the time of the last rating decision in May 2005, it does not appear that the Veteran's complete service treatment records were considered in that decision, as service treatment records only dated through February 1968 were listed.  As the service treatment records from February 1968 to May 1969 existed but were forwarded by the service department and were unassociated with the Veteran's file at the time of the prior decisions, the claim will be reconsidered on the merits pursuant to the provisions of 38 C.F.R. § 3.156(c).  

The statement of the case in this case was dated August 10, 2012; and the Veteran filed a VA-Form 9 that was received on October 16, 2012, outside the 60-day time limit for timely filing (and outside the 1-year time limit from the 2010 rating decision).  See 38 C.F.R. § 20.302(b).  The Veteran submitted a statement in October 2012 that she was unable to file her VA-Form 9 before the 60-day time frame due to a family emergency that required for her to be out of town for more than three weeks.  The RO waived the timeliness issue and the issue of a timely appeal is not on appeal.

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal. 

The Board accepts the Veteran's statements as credible evidence that a good faith effort was made on her behalf to submit a VA Form 9 for the issue of service connection for a bilateral knee disability on a timely basis.  Therefore, the Board waives the issue of timeliness in this case and accepts the VA Form 9 date stamped by the RO on October 16, 2012 as timely.

The Veteran limited her appeal to the issue of service connection for the bilateral knees on her October 2012 VA-Form 9.  The Veteran's representative raised the issue of service connection for hypertension in an October 2016 written brief presentation.  As the issue of service connection for hypertension has been raised by the record in an October 2016 statement, but has not been recently adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a bilateral knee disability, which she relates to physical requirements of active duty causing ligament strain and tendonitis.  The service treatment records dated in June 1963 show the Veteran reportedly fell while on leave in May 1963 and was having tenderness at the inferior patella with some swelling of the right knee.  X-rays of the knee were normal.  Musculoskeletal injury to the left knee was not noted, but a May 1964 treatment record notes blisters at the back of the left knee and rash on the legs.

After service, the earliest finding of record is noted in January 1996 when it was found that the Veteran had arthritis in the knees, including advanced degenerative changes in the left knee.  See January 10, 1996 letter from Dr. W.L.C.  An August 2002 VA examination report also shows degenerative changes of both knees.

In June 2013, a staff physician at the VAMC in San Diego submitted a letter that the Veteran was a patient of hers and had severe osteoarthritis of the knees.  The doctor noted that after reviewing the Veteran's medical records, it was her opinion that the arthritis in the bilateral knees was related to her military service from prolonged walking, long running, and training for so many years.

The May 2003 rating decision noted, however, that the Veteran had a motor vehicle accident in October 1987, outside of the Veteran's period of active duty training, that was the cause of the Veteran's knee disabilities.  Review of the file and treatment records does not reference any motor vehicle accident in October 1987.  Thus, it is not clear what the details are of these injuries.  Remand is necessary to obtain records pertaining to the October 1987 motor vehicle accident, as well as another VA examination and medical opinion addressing the issue of service connection for the Veteran's bilateral knee disabilities with consideration of the Veteran's complete record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any information pertaining to a motor vehicle accident in October 1987 including injuries received and treatment provided.

2.  Please review the April 2003 deferred rating decision and May 2003 rating decision noting that the Veteran was in a motor vehicle accident in October 1987 and received treatment for the injuries; and associate with the file any records that were used to make this decision.

3.  Make arrangements to obtain any additional, relevant treatment records pertaining to the Veteran's bilateral knee disabilities from the San Diego VAMC dated from July 2012 to present.

4.  Ask the Veteran to identify any additional treatment concerning her bilateral knee disabilities.  Make reasonable efforts to obtain any relevant records identified by the Veteran.

5.  Thereafter, schedule the Veteran for a VA examination with an examiner with the relevant background, if possible, to ascertain the etiology of the Veteran's bilateral knee disabilities.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All appropriate testing should be conducted.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury, or manifested within one year of separation from service.

In providing this opinion, the examiner should acknowledge the following:

(a)  The Veteran's service treatment records dated in June 1963 show the Veteran reportedly fell while on leave in May 1963 and was having tenderness at the inferior patella with some swelling of the right knee.  X-rays of the knee were normal.  Musculoskeletal injury to the left knee was not noted, but a May 1964 treatment record notes blisters at the back of the left knee and rash on the legs.

(b)  After service, the earliest finding of record is noted in January 1996 when it was found that the Veteran had arthritis in the knees, including advanced degenerative changes in the left knee.  See January 10, 1996 letter from Dr. W.L.C.  An August 2002 VA examination report also shows degenerative changes of both knees.

(c)  In June 2013, a staff physician at the VAMC in San Diego submitted a letter that the Veteran was a patient of hers and had severe osteoarthritis of the knees.  The doctor noted that after reviewing the Veteran's medical records, it was her opinion that the arthritis in the bilateral knees was related to her military service from prolonged walking, long running, and training for so many years.

(d)  Any evidence concerning a motor vehicle accident in October 1987, as noted in an April 2003 deferred rating decision and May 2003 rating decision.
  
(e)  Any competent statements from the Veteran that she has had bilateral knee problems since returning from service.  

Please note: a lack of diagnosis of a bilateral knee disability in service without consideration of additional evidence, including competent statements regarding pain and symptoms in service is not sufficient, alone, as a medical reason for there being no relationship to service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

